DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 23, the last line of para [0051], spring “27” should be –47--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hentschel et al 2009/0025437 (hereinafter Hentschel) in view of EP 2 333 204 (hereinafter EP204).
Re Claim 1.
Hentschel discloses a joint lock having a lock body (Figs. 1-2; 11) that accommodates a combination locking mechanism (47) and having a jointed bar hoop (13) that has a plurality of jointed bars (15) pivotably connected to one another and a locking bar (17), wherein a first end of the jointed bar hoop is permanently fastened to the lock body (at 19) and a second end of the jointed bar hoop has the locking bar (17,23); wherein the combination locking mechanism (47) has a plurality of code rings (49) rotatable about an axis of rotation and a latch (53) that is preloaded (spring 65) along the axis of rotation in the direction of a locked position, wherein the latch (53) is movable in the direction of a release position when a secret code is set at the code rings, and wherein the latch (53) is blocked in the locked position when the secret code is not set at the code rings; and wherein the lock body (25) has an introduction opening (39,59) through which the locking bar (23) of the jointed bar hoop can be introduced into the lock body along an introduction direction that is oriented transversely to the axis of rotation of the code rings, with the locking bar (23) introduced into the lock body (25) being locked to the lock body when the latch is in the locked position and is blocked (Fig.2), however, Hentschel fails to disclose wherein at least one of the latch and the locking bar has at least one slope that is configured to effect an urging back of the preloaded latch from the locked position into the release position on a removal of the locking bar from the introduction opening of the lock body or on an introduction of the locking bar into the introduction opening of the lock body.
EP204 discloses a similar latch and lock bar arrangement (Figs. 5-6) wherein at least one of the latch (13) and the locking bar (4) has at least one slope (13a; 4a/14/17/18, respectively) that is configured to effect an urging back of the preloaded latch (13/15) from the locked position into the release position on a removal of the locking bar (4) from the introduction opening (3) of the lock body or on an introduction of the locking bar into the introduction opening of the lock body.
It would have been obvious to one of ordinary skill in the art to modify the latch and lock bar interrelationship of Hentschel by providing the well known sloped structure therefor as taught by EP204 in order to enhance the functionality of the lock device.
Re Claim 2.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the at least one slope (13a; 4a/14/17/18) extends along a plane that is intersected at an acute angle by the axis of rotation of the combination locking mechanism. It would have been obvious to one of ordinary skill in the art that upon modification of the Hentschel latch end structure to include a sloped structure as taught by EP204 would satisfy this claimed limitation.
Re Claim 3. 
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the at least one slope (13a; 4a/14/17/18) extends along a plane whose normal extends within a plane that is spanned by the axis of rotation and the introduction direction. It would have been obvious to one of ordinary skill in the art that upon modification of the Hentschel latch end structure to include a sloped structure as taught by EP204 would satisfy this claimed limitation.
Re Claim 4. 
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the radial spacing of the at least one slope (13a; 4a/14/17/18) from the axis of rotation increases in the direction of the release position of the latch.
Re Claim 5.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the latch (13) has a release slope (EP204 -13a) and the locking bar (EP204 - 4) has a removal slope (EP204 - Fig.6 at 17) that are configured to effect an urging back of the preloaded latch (13) from the locked position into the release position on a removal of the locking bar from the introduction opening of the lock body.
Re Claim 6.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 5, wherein the release slope (EP204 – 13a) and the removal slope (EP204 – at 17) extend in parallel with one another.
Re Claim 7. 
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 5, wherein the release slope (EP204 – 13a) and the removal slope (EP204 – at 17) substantially contact one another when the locking bar is introduced into the introduction opening.
Re Claim 8.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the latch (EP204 – 13) has a reception slope (EP204 – 13a) and the locking bar (EP204 – 4) has an introduction slope (EP204 –  4a, at 18), said slopes being configured to effect an urging back of the latch from the locked position into the release position on an introduction of the locking bar into the introduction opening of the lock body.
Re Claim 9. 
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 8, wherein the reception slope (EP204 – 13a) and the introduction slope (EP204 – 4a, at 18) extend in parallel with one another when the locking bar is introduced into the introduction opening.
Re Claim 10.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the locking bar (EP204 – 4) has a removal slope (EP204 – at 14) and a boundary slope (EP204 – at 14), with the removal slope and the boundary slope bounding a recess (EP204 – at 14) in the locking bar into which the latch engages when the locking bar is introduced into the introduction opening.
Re Claim 11.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the combination locking mechanism (Hentschel 47) is held in a holder (25), with the holder having an abutment (61,39,33) that is configured to bound a movement of the latch (53/57) effected by the preload (65) of the latch in the direction of the locked position (para [0040]).
Re Claim 12.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 11, wherein the abutment (61) defines a maximum engagement of the latch (53) into the introduction opening of the lock body (at 39) in the locked position of the latch.
Re Claim 13.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 12, wherein the maximum engagement of the latch (53) into the introduction opening (at 39/59) of the lock body defined by the abutment differs from a position of a reduced engagement which the latch adopts when the locking bar is introduced into the introduction opening and the latch contacts the locking bar, with the code rings of the combination locking mechanism only being rotatable when the latch adopts the position of the reduced engagement, but not when the latch is in the position of the maximum engagement. It would have been obvious to one of ordinary skill in the art that the modification of the latch and locking bar ends of Hentschel, as taught by EP204 and discussed above, would provide the claimed functionality.
Re Claim 14.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the lock body has a preload spring (65) that cooperates with the latch (53) at an end of the latch disposed in the direction of the release position such that the latch is preloaded in the direction of the locked position (para [0039]).
Re Claim 15.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the locking bar (23/17) has a longitudinal axis and can be axially introduced into the introduction opening (at 39) of the lock body with respect to the longitudinal axis (Figs.1-2), or wherein the locking bar is laterally pivotable into the introduction opening of the lock body.
Re Claim 16.
Hentschel as modified by EP204 discloses a joint lock in accordance with claim 1, wherein the jointed bar hoop is foldable into a yardstick configuration in which the jointed bars and the locking bar are aligned in parallel with one another (Figs. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675